Case: 16-12260     Date Filed: 02/03/2017   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-12260
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:14-cr-00648-MHH-CSC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                   versus

HAYWOOD NORMAN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (February 3, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Haywood Norman appeals his sentence of 180 months of imprisonment for

three counts of possessing with intent to distribute a controlled substance, 21
              Case: 16-12260     Date Filed: 02/03/2017    Page: 2 of 4


U.S.C. § 841(b)(1)(B), (D); one count of possessing a firearm in relation to drug

trafficking, 18 U.S.C. § 924(c)(1)(A)(i); and one count of being a felon in

possession of a firearm, id. § 922(g)(1). Norman argues that the district court

violated his rights under the Sixth Amendment when it enhanced his sentence

based on a prior drug conviction that was not charged in his indictment or proved

to a jury. Norman also challenges as substantively unreasonable his sentence to the

mandatory minimum penalties for his crimes. We affirm.

      Norman acknowledges that his challenge to the constitutionality of the

increase in his sentence for his possession of drugs and a firearm as a felon is

foreclosed by Almendarez–Torres v. United States, 523 U.S. 224 (1998). In

Almendarez-Torres, the Supreme Court held that a prior conviction “relevant only

to the sentencing of an offender found guilty of the charged crime” is not a fact

that must be charged in the indictment or found by a jury beyond a reasonable

doubt, even if it increases the defendant’s maximum statutory sentence. Id. at 228–

47. “[W]e are bound to follow Almendarez–Torres unless and until the Supreme

Court itself overrules that decision,” United States v. Harris, 741 F.3d 1245, 1250

(11th Cir. 2014) (internal quotation marks and citation omitted), which it has

refused to do, Alleyne v. United States, 133 S. Ct. 2151, 1260 n.1 (2013).

      The district court did not abuse its discretion when it sentenced Norman to a

term of 120 months for his possession of drugs and of a firearm as a felon to run


                                          2
               Case: 16-12260     Date Filed: 02/03/2017    Page: 3 of 4


consecutively to a term of 60 months for possessing a firearm in relation to his

drug trafficking. When arrested on outstanding warrants for trafficking in cocaine

and possessing marijuana, Norman had in his residence 575.2 grams of cocaine

powder; 1,125 grams of marijuana; seven firearms, six of which were loaded and

two of which were stolen; an assortment of ammunition; 2 sets of digital scales;

and 3 cellular telephones. Norman also admitted responsibility for 169.5 grams of

cocaine base. Because of Norman’s prior drug conviction, his statutory mandatory

minimum penalty of 120 months of imprisonment became his sentence under the

advisory guidelines, see 21 U.S.C. § 851; United States Sentencing Guidelines

Manual § 5G1.2(b) (Nov. 2015), and he faced a mandatory consecutive sentence of

five years for possessing a firearm in relation to his drug trafficking, see id.

§ 2K2.4(b).

      The district court lacked authority to sentence Norman below the statutory

mandatory minimum because the government did not move for a downward

departure based on his substantial assistance, see 18 U.S.C. § 3553(e); U.S.S.G.

§ 5K1.1, and he was not eligible for safety valve relief, see 18 U.S.C. § 3553(f).

See United States v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th Cir. 2008). The

district court mentioned each of the statutory sentencing factors in determining an

appropriate sentence, see id. § 3553(a), and decided to impose the mandatory

minimum sentence although Norman had a prior conviction for robbery and


                                           3
              Case: 16-12260    Date Filed: 02/03/2017   Page: 4 of 4


several arrests for possessing drugs. Norman’s sentence, which is well below the

statutory maximum penalty of life, is reasonable. See United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Norman’s sentence.




                                         4